In a matrimonial action, the plaintiff husband appeals from a judgment of the Supreme Court, Queens County (Miller, J.), dated June 3, 1985, which granted the defendant wife a divorce on the ground of cruel and inhuman treatment, and ancillary relief.
Judgment affirmed, with costs.
The court properly set forth the factors it considered in reaching its conclusions. Based on the record before us, we find no basis to disturb the court’s decision to grant the defendant wife a divorce on her counterclaim (see, e.g., Patten v Nagy, 99 AD2d 801). Further, the amount of child support and counsel fees awarded was a proper exercise of discretion and will not be disturbed (see, e.g., Ritz v Ritz, 103 AD2d 802; Kapuscinski v Kapuscinski, 75 AD2d 576).
*602The plaintiffs remaining contentions have been considered and found to be without merit. Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.